Citation Nr: 0729793	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-27 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial compensable rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1976 to November 
1980.


FINDING OF FACT

The veteran's left ear hearing loss is manifested by, at 
worst, level IV in the left ear and level I in the non-
service connected right ear; an exceptional disability 
picture is not shown.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.85, 4.86, Diagnostic Code 
6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has been sufficiently developed pursuant to 
the guidelines established in the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005) (VCAA).  In this regard, the record 
reflects that the veteran has been advised of the evidence 
necessary to substantiate his claim for an increased rating.

More specifically, the veteran was advised in a July 2004 
letter of the evidence necessary to substantiate his claim 
for an increased rating, and the respective obligations of 
the Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A March 2006 letter also notified the 
veteran of the bases for assigning ratings and effective 
dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Although the July 2004 VCAA notice letter did not 
specifically request that the appellant provide any evidence 
in the appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
regional office (RO), the Board finds that appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding pertinent 
documents or records that have not been obtained or that are 
not adequately addressed by documents and records contained 
within the claims folder.  

The veteran has also been afforded multiple VA examinations 
to assess the nature and severity of his left ear hearing 
loss, and he and his representative have not asserted that 
the results are inadequate for rating purposes or indicated 
any intention to provide any additional evidence in support 
of his claim.

Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the veteran.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7002 (Fed. Cir. May 16, 2007).  Therefore, the remand of 
this claim for further notice and/or development under the 
VCAA would be an unnecessary use of VA time and resources.



II.  Entitlement to a Compensable Rating for Left Ear Hearing 
Loss

Background

The history of this disability shows that entitlement to 
benefits under 38 U.S.C.A. § 1151 for left ear hearing loss 
was originally established in a December 2002 rating 
decision, at which time a noncompensable rating was assigned, 
effective from January 2002.  

The veteran submitted additional evidence in February 2003, 
and following the April 2003 rating decision's continued 
denial of a compensable rating, the veteran filed a notice of 
disagreement with this decision in February 2004.  

VA treatment records from March 2000 reflect that the veteran 
underwent a left stapedectomy.  

On the authorized audiological evaluation in May 2000, pure 
tone thresholds, in decibels, were 50, 40, 30, 45, and 55 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the right, and 40, 45, 40, 30, and 55 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the left.  Pure tone threshold averages were 
42.5 on the right and 42.5 on the left, and speech 
recognition scores were 92 percent on the right and 96 
percent on the left.

In February 2001, the veteran complained of gradually 
decreasing hearing in the left since ear surgery in May 2000.  

On the authorized audiological evaluation in February 2001, 
pure tone thresholds, in decibels, were 45, 40, 30, 45, and 
50 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the right, and 45, 60, 40, 45, and 65 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the left.  Pure tone threshold averages were 
41.25 on the right and 52.50 on the left.

A June 2001 VA medical statement from audiologist Mark Warner 
reflects his assessment that the veteran's left ear hearing 
loss was mild to moderate.

In April 2002, a VA examiner opined that the veteran's 
hearing had been exacerbated by his previous ear surgery.  

On the authorized audiological evaluation in April 2002, pure 
tone thresholds, in decibels, were 50, 50, 30, 45, and 55 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the right, and 45, 65, 40, 50, and 65 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the left.  Pure tone threshold averages were 
45 on the right and 55 on the left, and speech recognition 
scores were 96 percent on the right and 94 percent on the 
left.

The diagnosis was that hearing on the right ear was mild to 
moderate and that there was moderate to severe hearing loss 
on the left.  

On the authorized audiological evaluation in January 2003, 
pure tone thresholds, in decibels, were 50, 45, 30, 50, and 
55 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the right, and 60, 70, 40, 60, and 85 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the left.  Pure tone threshold averages were 
45 on the right and 63.75 on the left, and speech recognition 
scores were 80 percent on the right and 76 percent on the 
left.

On the authorized audiological evaluation in March 2003, pure 
tone thresholds, in decibels, were 50, 45, 35, 50, and 50 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the right, and 50, 70, 40, 50, and 70 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the left.  Pure tone threshold averages were 
45 on the right and 58 on the left, and speech recognition 
scores were 94 percent on the right and 86 percent on the 
left.

The diagnosis was that hearing on the right ear was mild to 
moderate and that there was mild to moderate to severe 
hearing loss on the left.  

A February 2004 VA medical statement reflects this examiner's 
opinion that the veteran had experienced a slight decrease in 
his hearing on the left side.  

On the authorized audiological evaluation in August 2004, 
pure tone thresholds, in decibels, were 50, 50, 35, 50, and 
55 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the right, and 45, 65, 40, 50, and 75 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the left.  Pure tone threshold averages were 
48 on the right and 58 on the left, and speech recognition 
scores were 92 percent on the right and 76 percent on the 
left.

The diagnosis was mixed hearing loss bilaterally.  

In February 2005, the veteran submitted private uninterpreted 
audiological results.

On the authorized audiological evaluation in August 2006, 
pure tone thresholds, in decibels, were 55, 55, 40, 50, and 
65 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the right, and 45, 55, 50, 55, and 80 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the left.  Pure tone threshold averages were 
reported by the examiner as 53 on the right and 63 on the 
left, and speech recognition scores were 100 percent on the 
right and 84 percent on the left.

The diagnosis was moderate sensorineural hearing loss in the 
right ear and moderate sloping to severe sensorineural 
hearing loss in the left ear.

In May 2007, the veteran submitted additional uninterpreted 
private audiological results dated in March 2007.

At the veteran's hearing before the Board in May 2007, the 
veteran described how his hearing had worsened as a result of 
the March 2000 surgery and was affecting his daily 
activities.


Rating Criteria and Analysis

Under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006), an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test, as it was in this case.  Examinations are to 
be conducted without the use of hearing aids.  To evaluate 
the degree of disability from defective hearing, the rating 
schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.

Under 38 C.F.R. § 4.86(a) (2006), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  Under 38 C.F.R. § 4.86(b), 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

If the veteran's impaired hearing is service connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the nonservice-connected ear will be assigned 
a Roman Numeral designation for hearing impairment of I, 
subject to the provisions of 38 C.F.R. § 3.383 of this 
chapter.  38 C.F.R. § 4.85(f).

The Board has reviewed the record and first notes that the VA 
audiological examination results from September 2006 indicate 
that left ear hearing loss is currently manifested at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz by an average 
pure tone threshold of 63, as reported by the examiner, the 
highest pure tone threshold average obtained for the veteran 
since an average of 63.75 in January 2003.  

When even the highest pure tone threshold average of 63.75 
and lowest word recognition score is applied to Table VI, 
Numeric Designation of Hearing Impairment Based on Pure Tone 
Threshold Average and Speech Discrimination, the numeric 
designation for the left ear is IV.  38 C.F.R. § 4.86(a) is 
unavailable since the veteran at no time has exhibited 55 
decibels or more at the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz).  Since the right ear is not 
service connected, it is assigned a designation of I.  38 
C.F.R. § 4.86(b) is unavailable since the veteran did not 
exhibit both a pure tone threshold of 30 or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.

When the numeric designations are applied to Table VII, 
Percentage Evaluation for Hearing Impairment, the veteran's 
left ear hearing loss is determined to be noncompensable.  38 
C.F.R. § 4.85.

While the Board has considered the subjective evidence 
concerning the impairment the veteran experiences due to his 
hearing disability, the Board finds that the objective 
testing must be accorded by far the greatest weight in 
assessing the impact of the veteran's hearing disability on 
average occupational functioning.  The Board, therefore, 
concludes that entitlement to a compensable schedular 
evaluation for the veteran's hearing loss is not established.

In addition, as the United States Court of Appeals for 
Veterans Claims (Court) has pointed out, the assignment of a 
disability rating for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for left ear hearing loss.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board also cannot conclude that the disability picture as 
to specifically the veteran's left ear hearing loss is so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321 (2006).  The record does not reflect any recent or 
frequent hospital care, and any interference in the veteran's 
employment is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Consequently, a higher rating on an extraschedular basis is 
not warranted.


ORDER

Entitlement to a compensable rating for left ear hearing loss 
is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


